PCIJ_A_10_Lotus_FRA_TUR_1927-09-07_ANX_01_NA_NA_EN.txt. JUDGMENT No. 9.—THE CASE OF THE S.S. “LOTUS” 108

Annex.

DOCUMENTS SUBMITTED TO THE COURT BY THE PARTIES

Annex

Annex

IN THE COURSE OF THE PROCEEDINGS.

 

Annexes to the Case filed on behalf of the French Government.|

I. Special Agreement signed at Geneva on October 12th, 1926.

2. Extract from the Peace Treaty signed at Lausanne on July 24th, 1923.
3. Extract from the Convention respecting conditions of residence and
business and jurisdiction, signed at Lausanne on July 24th, 1923.

4. Letter from the French Chargé d’affaires to H.E. Tewfik Rouchdy

Bey, Minister for Foreign Affairs, dated August 11th, 1926.
5. Letter from the French Chargé d’affaires to H.E. Tewfik Rouchdy
Bey, Minister for Foreign Affairs, dated August 18th, 1926.
6. Note from the French Minister for Foreign Affairs to the Turkish
Embassy, dated August 25th, 1926.
7. Letter from the French Chargé d’affaires to H.E. Tewfik Rouchdy
Bey, Minister for Foreign Affairs, dated August 28th, 1926.
8. Letter from the Turkish Under-Secretary of State for Foreign Affairs
to the French Chargé d’affaires, dated September 2nd, 1926.
9. Letter from the French Chargé d’affaires to H.E. Nousret Bey,
Delegate of the Ministry for Foreign Affairs, dated September 6th, 1926.
10. Note from the Turkish Embassy at Paris, dated September 14th, 1926.
11. Note from the Turkish Embassy at Paris, dated September 16th, 1926.
12. Article 6 of the Turkish Criminal Code.

Annexes to the Counter-Case filed on behalf of the French Government.

13. Letter from the Procureur général of the Court of Appeal of Algiers
to M. Basdevant, Legal Adviser to the Ministry for Foreign Affairs
at Paris, dated May 6th, 1927.

14. Extract from a judgment given by the Tribunal correctionnel of Bône
(Algiers), May 6th, 1927.

15. Letter from the French Minister of Public Works to the Directeur de
Inscription maritime at Marseilles, dated October 21st, 1926.

Legal Opinions referred to in the Counter-Case filed by the Government
of the Turkish Republic.

1. Opinion of Prof. G. Diena, of the Royal University of Pavia, Member
of the Institute of International Law, Vice-President of the League of
Nations Committee of Experts for the Codification of International
Law.

2. Opinion of Prof. P. Fedozzi, of the Royal University of Genoa, Member
of the Institute of International Law.

3. Opinion of Prof. A. Mercier, Former Dean of the Faculty of Lausanne,
Member of the Institute of International Law.
